DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, 8-9, 12-16, 18-20, 26, and 29-30 are allowed.  

The following is a statement of reasons for allowing Claims 1-3, 5-6, 8-9, 12-16, 18-20, 26, and 29-30. 


Independent Claims 1, 8, and 15 are distinguished from Ma et al. (“Adaptive Virtual Reality Games for Rehabilitation of Motor Disorders”) and Charles et al. (“Player-centred game design: player modelling and adaptive digital games”) and Brennan (“Developer Makes VR Accessible to Physically Disabled with Custom Locomotion Driver”), because of the combination of the limitations in each independent claim, particularly the limitations similar to “wherein the first input option requires physical movement of a lower extremity; identifying, based on the one or more physical characteristics that restrict the user from completing the first task, a second input option that accommodates the one or more physical characteristics, wherein the second input option requires physical movement of an upper extremity; modifying, in response to identifying the second input option, the first input option to the second input option for completing a second task within the VR simulation, wherein completing the second task requires using the second input option; and modifying, dynamically, the rendering of the first task to the second task within the VR simulation in a display of a VR device” (Claim 1). 

The decision to allow the case heavily depends on the interpretation of the key limitation “dynamically” of the recited “modifying, dynamically, the rendering of the first task to the second task within the VR simulation in a display of a VR device.”  The term shall be interpreted in light of ¶ 52 of the specification, which recites “The bridge 302 includes a plurality of planks 306, and a missing plank creating gap 304. However, the second user 310B has been determined to have a personal health factor (e.g., user is in a wheelchair) that affects their jumping action (e.g., physical characteristic). Because the second user 310B is unable to perform a jumping action, the system has modified the VR simulation 300B to include a rope 312.”   The rendering is dynamically modified from a first task of a jumping action to a second task of grabbing a rope.  This is sharply distinguished from two scenarios which are commonly available in the art. 

The first of the two aforementioned scenarios is described in Brennan (“Developer Makes VR Accessible to Physically Disabled with Custom Locomotion Driver”).  In Brennan, the tasks in the virtual simulation are not significantly changed to accommodate a person with disabilities.  Instead, it allows the person with disabilities to complete generally the same task. 
The second of the two aforementioned scenarios is when the person with disabilities is given a different virtual simulation/game based on the health factors of the person with disabilities.  For example, because of someone is in wheelchair, the someone is given a virtual game B to play, instead of a virtual game A.  Applicant’s claimed invention allows the person to play the same game as explained in paragraph 52 of the specification. 
In short, this is a distinguished approach to accommodate the person with disabilities.  Applicant provides the person with disabilities with experiences that lie somewhere between the aforementioned two scenarios.  The advantage is that it allows the person with disabilities to be able to share the experience with most people of a generally same virtual game/simulation without the need to mimic the movements of a player without disabilities.  This is achieved by changing tasks of a virtual simulation/game during runtime for the person with disabilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611